Citation Nr: 1131061	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent and a rating in excess of 40 percent from January 14, 2009, forward, for chronic mid and lower back muscular strain superimposed on degenerative instability with intermittent radicular pain in the right lower extremity.  

2.  Entitlement to an initial rating in excess of 10 percent for left L4 radiculopathy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service in the Navy from January 1986 to January 1992 and active service or active duty training in the National Guard from January to May 1993, July to November 1993, November 1995 to February 1996, March to April 1998, August 1998 to January 1999, April to December 2000, January 2002 to January 2003, March to June 2003, July to December 2003, and August 2004 to January 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The October 2005 decision awarded service connection and assigned a 20 percent rating for chronic mid and lower back muscular strain superimposed on degenerative instability, effective from January 29, 2005.  The decision denied service connection for radicular pain in the right lower extremity.  The Veteran appealed the initial rating assigned and the denial of service connection for radicular pain in the right lower extremity.  Ultimately, the RO recharacterized the service-connected lumbar spine disability to recognize the reported radicular pain as a symptom of the service-connected lumbar spine disability.  Although the RO did not grant service connection uniquely for the reported radicular pain, it appears this was not done because, as will be discussed below, a separate compensable rating is not warranted for the right lower extremity.  As such, the Board finds the appeal of the claim of service connection is satisfied based on the recharacterization of the lumbar spine disability.


FINDINGS OF FACT

1.  Prior to January 14, 2009, the lumbar spine disability is not manifested by ankylosis,  flexion limited to 30 degrees or less, incapacitating episodes, or objective neurological deficit, and from January 14, 2009, forward, it is not manifested by unfavorable ankylosis, incapacitating episodes, or objective neurological deficit of the right lower extremity.   

2.  The left L4 radiculopathy does not approximate moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent or a rating greater than 40 percent from January 14, 2009, forward, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5277 (2010).

2.  The criteria for a rating greater than 10 percent for left L4 radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations which are adequate for rating purposes, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

Lumbar Spine Disability

The Veteran's lumbar spine disability is rated at 20 percent prior to January 14, 2009, and 40 percent from January 14 2009, forward, under the General Rating Formula for the Spine (Formula).  The Formula provides a 40 percent rating for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Formula, Note 1.  

An April 2005 VA treatment record reflects the Veteran's history of chronic back pain, for which he took Valium for relaxation and Vicodin as needed.  He reported no neurological complaints; deep tendon reflexes were normal; and there was no deformity of the musculoskeletal system.  

A September 2005 VA general medicine examination record reflects the Veteran's history of back discomfort which was associated with some right radicular pain, which radiated down the right thigh to the medial calf, and "a little" left radicular pain.  He reported that periodically he exacerbated his back by trying to bend over and lift something, which resulted in pain and spasm.  He also reported that occasionally his balance felt off.  He denied falling.  Examination revealed normal gait and stance.  Examination of the spine revealed fairly good range of motion with no spasm or tenderness.  There was no wasting of any major motor groups, and reflexes were physiologic without pathologic reflexes.  He could stand on heels and toes well and on one leg without a problem.  Tandem gait was good, and alternating movements and coordination were satisfactory.   

An October 2005 VA examination record reflects the Veteran's history of chronic low back pain with associated lower extremity symptoms, mostly on the right.  He reported that he had some collapsing of the lower extremities which he believed was due to the lumbar spine disability.  He denied numbness.  He reported feelings of weakness and easy fatigue in the back and impaired coordination due to poor balance and collapsing of both lower extremities.  The Veteran indicated that he had flare-ups most days which were usually alleviated by resting for an hour.  

Examination revealed some limping of the legs, which the Veteran attributed to the back.  Muscle condition was average, and the Veteran was able to rise on his toes and heels.  He could flex forward and reach to the tibia.  Percussion of the flexed spine revealed some pain at L5.  Range of motion testing revealed flexion to 80 degrees, extension to 10 degrees, rotation to 25 degrees bilaterally, and lateral bending to 30 degrees bilaterally.  When sitting, rotation improved to 40 degrees bilaterally.  The examiner estimated that flare-ups reduced flexion by 30 degrees.  There was moderate pain with movement and mild spasm in some positions.  Reflexes were normal at the knees and ankles.  Extensor muscles and sensation were normal in the lower legs and feet, and calf circumference was equal.  Straight leg raising was easily tolerated to 80 degrees bilaterally.  The examiner diagnosed the Veteran with chronic muscular strain superimposed on degenerative instability.  The examiner indicated that the lumbar nerve roots were probably okay though there was a question of some mild lumbar nerve root irritation on the right.  The examiner added that most of the associated lower extremity symptoms were diagnosed as referred discomfort from the back plus muscular strain peripherally.  The Veteran reported that he self-treated with bedrest several times each year.  He denied prescription of bedrest.  He indicated that his last bad flare-up was in June 2005.  

April 2006 and July 2007 VA treatment records reflect the Veteran's negative histories as any neurologic or musculoskeletal complaints.  The record indicates that deep tendon reflexes were normal, and there was no deformity of the musculoskeletal system.  The July 2007 VA treatment record also reveals that deep tendon reflexes and sensation were normal.  

A December 2008 VA treatment record indicates that the Veteran denied any significant musculoskeletal pain.  Examination revealed no tenderness of the back, full range of motion of the musculoskeletal system, grossly intact neurological system, and normal deep tendon reflexes.  

A January 2009 VA examination record reflects the Veteran's history of chronic back pain which radiated down the entire right leg and into the left buttock area.  The Veteran denied foot numbness.  He reported flare-ups and impaired coordination of the right lower extremity.  Examination revealed mild limping with the right lower extremity symptoms.  The Veteran was able to rise up on the toes and heels, and he could flex forward and reach the tibia.  Shoe wear was equal, which indicated that he did not favor either lower extremity.  Percussion of the flexed spine was not painful.  Range of motion testing revealed flexion to 75 degrees, extension to 5 degrees, rotation to 15 degrees bilaterally, and lateral bending to 30 degrees bilaterally.  When sitting, the Veteran could rotate to 20 degrees bilaterally.  There was pain throughout range of motion.  There was no additional loss of range of motion after repetition.  Based on the Veteran's reported symptoms, to include during flare-ups, the examiner estimated that the Veteran would lose an additional 50 degrees of flexion during flare-ups.  There was some spasm and some low back tenderness at L5 and at the right buttock.  Alignment of the spine was very good.  Reflexes, extensor muscles, and sensation were normal, and calf circumference was equal.  Straight leg raise was easily tolerated to 80 degrees bilaterally.  The examiner stated that working capacity was diminished by the lumbar spine disability and that although the Veteran had been able to do National Guard duty by being careful with his activities, he was limited to fairly light work.  The Veteran denied prolonged bedrest.  

An October 2009 VA neurological examination record reflects the Veteran's history of intermittent low back pain which often radiated from the right buttock to the right foot.  He also reported a recent onset (approximately one to two months earlier) of a milder discomfort radiating down the left lower extremity.  He added that his friends had told him he limped when he walked.  The Veteran denied any pain at the time of examination.  He also denied weakness of the right lower extremity per se.  Examination revealed equal deep tendon reflexes except at the right Achilles reflex which was essentially absent.  Tandem, heel, and toe-walking were done well.  Examination revealed intact sensation bilaterally.  The examiner diagnosed the Veteran with intermittent radicular pain of the right lower extremity and chronic muscular strain superimposed on degenerative instability causing chronic back pain and ordered an electromyogram (EMG).  The EMG revealed mild chronic left L4 radiculopathy with no acute radiculopathy.  After reviewing the EMG, the examiner amended the first diagnosis as intermittent L4 radicular pain of the lower extremity.  Then, in an addendum, the examiner indicated that although the EMG did not reveal radiculopathy of the right lower extremity, it did not mean the Veteran did not have radicular pain of the right lower extremity, especially in view of the fact that the radicular pain was intermittent and may not have been present on the day the EMG was performed.  The examiner noted that magnetic resonance imaging (MRI) revealed disc degeneration at multiple levels, especially at L4-5, which would be compatible with the intermittent radicular pain at the right lower extremity.  

November 2009 and December 2010 VA treatment records indicate that the Veteran denied any significant musculoskeletal pain.  Examination revealed no tenderness of the back, full range of motion of the musculoskeletal system, and grossly intact neurological system.  

Prior to January 14, 2009

After reviewing the record, the Board concludes that a schedular rating in excess of 20 percent is not warranted at any time prior to January 14, 2009.  There is no finding of ankylosis, and the records indicate that the Veteran has range of motion in his spine; there is no fixation.  Furthermore, the evidence does not suggest that the Veteran's flexion is limited to 30 degrees or less.  Rather, the evidence suggests that the Veteran was able to flex to at least 50 degrees, to include during flare-ups.  In sum, the Board finds the Veteran's range of motion is too significant to approximate flexion of at most 30 degrees or ankylosis, even after consideration of additional functional limitation due to factors such as pain, weakness, fatigability or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  

Additionally, a separate rating is not warranted pursuant to Note 1 as the evidence does not suggest that the Veteran has a chronic neurological deficit as a result of his lumbar spine disability.  The Board acknowledges that the Veteran reported radicular pain and lower extremity collapse and imbalance during this period.  However, the evidence consistently reflects normal neurological findings, to include normal sensation, normal deep tendon reflexes, and normal muscle strength, and there is no evidence of an objective neurological deficit due to the lumbar spine disability during this period.  As such, a separate rating is not warranted.  

A rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome (IDS) is also not warranted.  The Formula for Rating IDS provides a rating in excess of 20 percent for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in the previous 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, a higher rating is not warranted under this formula as the evidence does not document any "incapacitating episodes."  The Board acknowledges that the Veteran has reported using bedrest as a means of alleviating his back pain and flare-ups.  The record contains no evidence, or even allegation, of the requisite doctor-prescribed bedrest, however.  Consequently, a rating in excess of 20 percent is not warranted under the Formula for Rating IDS.  

From January 14, 2009, forward

After review of the evidence, the Board finds a schedular rating in excess of 40 percent is not warranted at any time after January 14, 2009, under the Formula.  In this case, the record is absent any findings or complaints of ankylosis, and although the evidence suggests significant limitation of motion during flare-ups, range of motion is not so limited as approximate unfavorable ankylosis.  See DeLuca, 8 Vet. App. at 206.  

The Board has considered whether a separate rating is warranted pursuant to Note 1 but finds one is not warranted:  the Veteran has been assigned a separate rating for left L4 radiculopathy, and the evidence does not suggest there is an additional objective neurological deficit due to the lumbar spine disability.  The Board acknowledges that the Veteran has radicular pain in the right lower extremity and that an October 2009 VA treatment record indicates that the deep tendon reflex was absent at the right ankle.  The evidence, to include treatment records dating after October 2009, otherwise consistently reflects findings that the neurological system was "grossly intact," however, which indicates that there is no chronic neurological deficit in the right lower extremity, and an EMG revealed no evidence of right lower extremity radiculopathy.  In sum, there is no objective evidence of a chronic neurological deficit which would warrant a separate rating.  

A rating in excess of 40 percent under the Formula for Rating IDS is also not warranted.  The Formula for Rating IDS provides a rating in excess of 40 percent for IDS with incapacitating episodes having a total duration of at least 6 weeks in the previous 12 months.  In this case, a higher rating is not warranted under this formula as the evidence does not document any "incapacitating episodes:" the record contains no evidence, or even allegation, of doctor-prescribed bedrest.  Consequently, a rating in excess of 40 percent is not warranted under the Formula for Rating IDS.  

Left L4 Radiculopathy 

The left L4 radiculopathy is rated under Diagnostic Code (DC) 8620 as neuritis of the sciatic nerve.  Under DC 8620, mild incomplete neuritis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

Neuritis, which is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated on the scale provided for injury of the nerve involved.  VA regulations indicate that the maximum rating for neuritis of the sciatic nerve is the rating for "moderately severe incomplete paralysis" unless the neuritis is characterized by organic changes.  Furthermore, the regulations state that, if the involvement is only sensory, the rating should be for the mild or, at most, the moderate degree of incomplete paralysis.  38 C.F.R. § 4.123.  

Based on a review of the evidence, the Board finds that a schedular rating in excess of 10 percent is not warranted at any time during the period on appeal.  In this case, the above medical evidence shows the Veteran experiences intermittent radicular pain in his left lower extremity and that he reports having lower extremity weakness (which causes collapse) which he believes is due to the lumbar spine disability.  However, the evidence consistently reflects normal neurological findings for the left lower extremity, to include normal strength, deep tendon reflex, and sensation, and there is no evidence of incoordination or atrophy due to the radiculopathy.  In this case, based on the consistently normal neurological findings and the EMG's characterization of the radiculopathy as "mild,"   the Board finds that the radiculopathy is best characterized as mild in degree, warranting only the 10 percent rating currently assigned.

Extraschedular Consideration

The Board has considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's lumbar spine disability and radiculopathy have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Rice

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran has asserted that his lumbar spine disability, to include the associated left L4 radiculopathy, affects his occupational functioning.  The evidence does not include any evidence of unemployability, however; rather, it indicates that the Veteran is employed.  Hence, further consideration of TDIU is not warranted.


ORDER

An initial rating greater than 10 percent or a rating greater than 40 percent from January 14, 2009, forward, for a lumbar spine disability is denied.  

An initial rating greater than 10 percent for left L4 radiculopathy is denied.   



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


